PER CURIAM.
Sunny Harris appeals the summary denial of his Florida Rule of Criminal Procedure 3.800(a) motion to correct illegal sentence. We affirm, except as to one claim. Harris’ motion raised a legally sufficient claim that the written judgment did not conform to the oral pronouncement of sentence. See Mallon v. State, 939 So.2d 198, 199 n. 1 (Fla. 5th DCA 2006) (“A rule 3.800(a) motion is the proper vehicle to address a discrepancy between the oral pronouncement of a sentence and the written order of sentence.”). This claim does not appear to have been considered by the trial court. Accordingly, we remand for the trial court to resolve this issue.
AFFIRMED, in part; REVERSED, in part; and REMANDED.
LAWSON, EVANDER and BERGER, JJ., concur.